DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgement is made of the provisional application 61/547,289 filed October 14, 2011.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for FR1103155 filed on October 14, 2011. Receipt is acknowledged of certified copies as required by 37 CFR 1.55.
Claim Status
Claims 19, 20, 22, 24, 26, 27, 37-39, 41, 43, 46, 47, and 48 are allowable. Claims 1-18, 21, 23, 25, 28-36, 40, 42, 44, 45, 49, and 50 are cancelled. 
Drawings
The drawings filed on October 12, 2012 are accepted.
Response to Arguments
Bes in view of Rioja, Dubost, and Cho
Applicant’s arguments, see page 12, filed September 21, 2020, with respect to Bes in view of Rioja, Dubost, and Cho have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues Dubost teaches in 3:36-41 that the plastic deformation operation is performed before any type of aging (principal aging or pre-aging), which is support by the recitation of claim 1  and example 1 (4:49-55 and Table 1), such that optional plastic deformation between 0.5 to 5% (3:36-41) followed by optional pre-aging (3:17-21) and principal aging (2:23-25), where pre-aging is not similar to step g) of claim 19.
Related Art
Nock, Jr (US 2,083,576 with citations as page-column:lines)
	Nock, Jr teaches a thermal treatment for aluminum alloys (1-1:1-1-4) comprising preliminary aging between about 200 and 350°C for 30 minutes to 24 hours followed by cold working of not more than about 5% then aging between about 200 and 350°C for 4 to 40 hours performed after solution heat treatment and quenching instead of working the alloy of applying the full aging treatment (1-2:5-42 and 2-1:7-60). The process of Nock, Jr is taught to be performed instead of working (i.e. performing steps g), h), and i), but not performing step f)).  
Di Russo (US 3,706,606)
	Di Russo teaches a thermomechanical process to achieve a remarkable increase in mechanical strength of an Al-Cu alloy system useful for the aeronautical industry (1:4-25) comprising solution and quenching T, plastic deformation not below 5% H, aging below 200°C for not longer than 50 hours A1, plastic deformation not below 5% H, then aging at a temperature and time not smaller than used for the first aging treatment (2:1-50). The plastic deformation in the first step H of not below 5% is more than that claimed in step f) of cumulated deformation of at least 0.5% and not more than 3%.
Allowable Subject Matter
Claims 19, 20, 22, 24, 26, 27, 37-39, 41, 43, 46, 47, and 48 are allowed.
The prior art of record does not teach or suggest either alone or in combination a 3-dimensional formed fuselage skin sheet for the aeronautic industry manufactured by a process comprising a) preparing a molten metal bath comprising from 3.0% to 3.5% Cu by weight, from 0.8% to 1.1% Li by weight, from 0.25% to 0.6% Mg by weight, from 0.10% to 0.50% Ag by weight, from 0% to 0.35% Zn by weight, at most 0.18% Fe+Si by weight, 0.04% to 0.18% Zr by weight, other elements ≤ 0.05% by weight each and ≤ 0.15% by weight in total, remainder aluminum, e) solution heat treating and quenching said sheet; f) flattening and/or stretching the solution heat treated and quenched sheet with a cumulated 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. H./
Examiner, Art Unit 1735


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735